Citation Nr: 1519871	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for esophageal cancer with excessive mucous and shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.   


REMAND

The Veteran reported at his March 2015 hearing that his hearing loss had increased in severity since the most recent VA audiological examination for rating purposes, performed in March 2012.  The Veteran must be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran asserts that he developed esophageal cancer due to exposure to herbicides while in Korea.  He reported trips to the DMZ and reported seeing herbicides being sprayed at that time.  Although esophageal cancer has not been added to the list of diseases for which service connection is presumptively awarded based on exposure to herbicide, the Board notes that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran also testified at his hearing that he has had recurring gastroesophageal reflux disease that first developed during service.  He reported that a private doctor told him that his acid reflux contributed to his developing the esophageal cancer.  The Board notes that the Veteran is competent to report that he has experienced acid reflux since service and to report what a doctor has told him.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Veteran should be provided a VA examination to obtain an opinion regarding the etiology of the Veteran's esophageal cancer.  

The record currently contains copies of private medical records regarding the Veteran's esophageal cancer treatment by Dr. W. N., and by Dr. D. H.  At the hearing the Veteran reported that he has been treated by several private doctors, including his primary care physician, Dr. J. G. and a pulmonologist, Dr. J.  Copies of the Veteran's private treatment records, pertinent to the Veteran's claims and not already of record, should be obtained.  

Finally, the Veteran had VA audiological testing in April 2012, however, it is unclear if the Maryland CNC test was used for word discrimination testing and whether the reported results are those of puretone audiometry testing.  This should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records. 

2.  Request clarification from the VA audiologist who conducted audiological testing on April 12, 2012 (or a suitable substitute) as to whether the word discrimination testing was accomplished using the Maryland CNC.  In addition, the audiologist is requested to provide the puretone thresholds for each ear at 1,000; 2,000; 3,000; and 4,000 Hertz.

3.  Request that the Veteran provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him for his esophageal cancer and whose medical records have not already been submitted.  After obtaining the necessary authorizations from the Veteran, including for Dr. J. G. and Dr. J (referenced on pages 22 and 23 of the Veteran's hearing transcript), request copies of the Veteran's medical records.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file. 

4.  When the above has been completed to the extent possible, provide the Veteran a VA examination regarding the etiology of his esophageal cancer.  A comprehensive clinical history should be elicited from the Veteran.  The report should include a discussion of the Veteran's documented medical history and his assertions of reflux symptoms ever since service.  

After a review of the claims folder, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's esophageal cancer is etiologically related to asserted herbicide exposure in Korea.

The examiner should also provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's esophageal cancer is etiologically related to the Veteran's complaints of reflux disease, which he asserts began in service, or whether it was more likely of post service onset and unrelated to service.

5.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

6.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matters on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

